                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

WC 3rd & TRINITY, LP                             §
                                                 §
V.                                               §            NO. 1:17-CV-688-LY
                                                 §
STK REBEL AUSTIN, LLC, et al.                    §
                                                 §
V.                                               §
                                                 §
WORLD CLASS CAPITAL GROUP,                       §
LLC, et al.                                      §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before this Court are WC Group’s Motion for Summary Judgment (Dkt. No. 39), STK’s

Response (Dkt. No. 47), and WC Group’s Reply (Dkt. No. 48); and STK’s Motion for Partial

Summary Judgment (Dkt. No. 50), WC Group’s Response (Dkt. No. 53), and STK’s Reply (Dkt. No.

54). The District Court referred the above-motions to the undersigned Magistrate Judge for Report

and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72 and

Rule 1(c) of Appendix C of the Local Rules.

                                 I. GENERAL BACKGROUND

       WC 3rd and Trinity, LP (WC Trinity) brought this suit against STK Rebel Austin, LLC

(STK) and its parent corporation, The One Group Hospitality, Inc. for breach of a lease and guaranty.

STK and The One Group then counterclaimed against WC 3rd and Trinity, and filed third-party

claims against WC Trinity’s parent corporation World Class Capital Group and owners Natin Paul

and Sheena Paul (collectively WC Group). In its counter and third-party claims, STK asserts causes

of action for fraudulent inducement, fraud by nondisclosure, and negligent misrepresentation, along
with two claims for breach of contract and a claim for declaratory judgment. WC Trinity and WC

Group now move for summary judgment in their favor on the affirmative breach of contract claim,

and also seek a summary judgment rejecting all of the counterclaims and third-party claims. STK

and The One Group have filed a cross-motion for summary judgment.

       This suit arises from a contract between WC Trinity and STK, in which STK entered into a

lease for a property owned by WC Trinity. The lease was for an initial period of ten years, with the

prospect of extending the lease for two additional five-year periods (the Lease). The subject of the

Lease, the “Demised Premises,” were defined as:

       The building located at 305 E. 3rd St., Austin, Texas 78701, which, contains
       approximately 6,690 square feet of rentable area on the ground floor, in addition to
       an approximately 4,304 square foot rooftop area (“Rooftop Patio”) in an
       approximately 19,244 gross square foot building containing approximately 15,210
       square feet of rentable area (“Building”) on a portion of the tract of land as more
       particularly described in Exhibit “A”.

(Dkt. No. 39, Exhibit 2-A). The One Group owns and operates a number of high end steak houses,

and planned to open an “STK Rebel” restaurant in the leased premises. The parties signed the Lease

on June 5, 2015, with a commencement date of July 1, 2015. The One Group Hospitality separately

signed a guaranty agreement, in which it guaranteed payment and performance of STK’s payment

obligations under the Lease. The parties negotiated the lease over a number of months.

       Pursuant to the Lease, STK was to pay a “Minimum Guaranteed Rental” beginning on the

“Rent Commencement Date.” The Rent Commencement Date was to begin “[t]he earlier of (i) the

date upon which [STK] commences business operations at the Demised Premises and opens to the

general public (the “Opening Date”), and (ii) March 1, 2016, subject to extension as provided for

in Section 28.18.” Id. Section 28.18 allowed for an extension of the Rent Commencement Date in



                                                 2
the case of: “(i) any Force Majeure Event or (ii) any Remediation Work, in any such case [that]

causes, the Tenant’s Work not to be completed or cause[s] Tenant to not open for business to the

public on or before the Rent Commencement Date.” Id. Absent these circumstances, STK was to

begin paying the Minimum Guaranteed Rental Payments in monthly installments by the first day of

the calendar month following the Rent Commencement Date. The Minimum Guaranteed Rental for

the first 36 months of the Lease was $27,840.00 per month, with “an additional sum of $1,546.66

per month during each of Month 1 through 36,” and $2,997.70 in a “Common Area Maintenance

Charge” (CAM). Id. Further, STK was to pay a proportion of the taxes and insurance on the

property.

       WC Trinity alleges in its Complaint that STK committed a breach of contract when, after

paying rent for several months, it failed to deliver its rent payments as they became due, beginning

in the Fall of 2016. WC Trinity also alleges that STK did not use commercially reasonable best

efforts pursuant to the Lease to open the restaurant. STK, on the other hand, argues that there was

no breach of contract because WC Trinity did not deliver the property—specifically the rooftop

patio—up to code as was required by the Lease, and WC Trinity’s breach excused STK’s

performance. Furthermore, STK—which views the rooftop patio as essential to its “STK concept”

or branding—argues that before the Lease was signed, WC Group made several representations to

STK about the rooftop patio which turned out to be false, and agreed to help resolve the issues

related to the rooftop after the Lease was signed.

       Though STK began making its payments in March 2016—following the Rent

Commencement Date— it failed to make its October 1, 2016 rent payment, and has not made any




                                                 3
payments since that date. WC Group seeks $1,088,155.45 in unpaid rent and fees up to the date of

June 6, 2018. It also seeks attorneys fees and costs.

                                     II. LEGAL STANDARD

       Summary judgment shall be rendered when the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine dispute as to any material fact and

that the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.

v. Catrett, 477 U.S. 317, 323–25 (1986); Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007).

A dispute regarding a material fact is “genuine” if the evidence is such that a reasonable jury could

return a verdict in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). When ruling on a motion for summary judgment, the court is required to view all inferences

drawn from the factual record in the light most favorable to the nonmoving party. Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Washburn, 504 F.3d at 508.

Further, a court “may not make credibility determinations or weigh the evidence” in ruling on a

motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150

(2000); Anderson, 477 U.S. at 254–55.

       Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party’s case, the party opposing the motion must come forward with competent summary

judgment evidence of the existence of a genuine fact issue. Matsushita, 475 U.S. at 586. Mere

conclusory allegations are not competent summary judgment evidence, and thus are insufficient to

defeat a motion for summary judgment. Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343

(5th Cir. 2007). Unsubstantiated assertions, improbable inferences, and unsupported speculation are

not competent summary judgment evidence. Id. The party opposing summary judgment is required


                                                  4
to identify specific evidence in the record and to articulate the precise manner in which that evidence

supports his claim. Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 164 (5th Cir. 2006). If

the nonmoving party fails to make a showing sufficient to establish the existence of an element

essential to its case and on which it will bear the burden of proof at trial, summary judgment must

be granted. Celotex, 477 U.S. at 322–23.

        Determining whether a contract is ambiguous, and interpreting an unambiguous contract, are

questions of law. Interstate Contracting Corp. v. City of Dall., Tex., 407 F.3d 708, 712 (5th Cir.

2005); Reilly v. Rangers Mgmt, Inc., 727 S.W.2d 527, 529 (Tex. 1987). The court’s job in

interpreting a written contract is to carry out the parties’ stated intentions. Reilly, 727 S.W.2d at 529.

Thus, in construing a contract, the court must give language its plain grammatical meaning unless

it definitely appears that the intention of the parties would be defeated by doing so. Id. When a

contract’s meaning is disputed, the court’s primary objective is to ascertain and give effect to the

parties’ intent as expressed by their language; objective manifestations of intent control, not what

either party alleges they intended to say. URI, Inc. v. Kleberg Cnty, 543 S.W.3d 755, 763 (Tex.

2018). The Texas Supreme Court has stated that courts should “presume parties intend what the

words of their contract say” and interpret contract language according to its “plain, ordinary, and

generally accepted meaning” unless the instrument directs otherwise.

        [W]ords must be construed in the context in which they are used. Context is not,
        however, confined to the two-dimensional contractual environs in which the words
        exist but may also encompass “the circumstances present when the contract was
        entered.” This is so because words are “the skin of a living thought,” and our quest
        is to determine, objectively, what an ordinary person using those words under the
        circumstances in which they are used would understand them to mean.




                                                    5
Id. The Texas Supreme Court has also stated that if a court can give a clear and definite legal

meaning to a contract, it is not ambiguous as a matter of law. Gilbert Tex. Constr., L.P. v.

Underwriters at Lloyd’s London, 327 S.W.3d 118, 133 (Tex. 2010). Courts should not find

ambiguity simply because the parties disagree over a contract’s meaning. FPL Energy, LLC v. TXU

Portfolio Mgmt. Co., L.P., 426 S.W.3d 59, 63 (Tex. 2014). The primary concern in contract

interpretation is to ascertain the true intentions of the parties as expressed in the instrument; courts

should consider the entire writing to harmonize and effectuate all provisions such that none are

rendered meaningless. Id.

                                           III. ANALYSIS

        Each side has filed a summary judgment motion. The motion filed by the WC Group entities

requests that the Court grant summary judgment on WC Trinity’s breach of contract claim against

STK and on its breach of the guaranty claim against The One Group Hospitality, Inc. It also asks

that the Court grant summary judgment on all of the counterclaims against WC Trinity, as well as

the third-party claims against World Class Capital Group and Natin and Sheena Paul. For its part,

STK’s motion seeks partial summary judgment on its fourth claim for relief (against WC Trinity for

breach of contract), and against WC Trinity on its breach of contract and breach of guaranty claims

against STK and The One Group, respectively.1



       1
         In their briefs the parties make arguments not addressed here (e.g., WC Trinity alleges STK
breached its contract not just by non-payment of rent, but also by not using commercially reasonable
best efforts to open for business). In light of the recommendations made herein, the Court has not
reached arguments, like this one, that are unnecessary to the resolution of the case. Further, STK
and The One Group argued in their response that discovery had not closed, and thus consideration
of the motion for summary judgment was premature. Because the discovery deadline in this case
was December 7, 2018, and that date passed nearly two months ago—meaning all parties have had
an opportunity to submit any evidence they wish—the Court need not address this argument.

                                                   6
A.        WC Group’s Motion for Summary Judgment

          As noted, WC Group asks that the Court dismiss all of STK’s counterclaims and third-party

claims, and also requests summary judgment in its own favor on its claims against STK and The One

Group for breach of the Lease and the guaranty. The Court will start with the counter and third-party

claims.

          1.     STK’s Fraud-based Counterclaims and Third-Party Claims

          Each of these claims—fraudulent inducement, fraudulent concealment, and negligent

misrepresentation—contain an element of justifiable reliance.2 Justifiable reliance “usually presents

a question of fact,” but as the Texas Supreme Court held last year, “the element can be negated as

a matter of law when circumstances exist under which reliance cannot be justified.” JPMorgan

Chase Bank, N.A. v. Orca Assets G.P., L.L.C., 546 S.W.3d 648, 654 (Tex. 2018). In JPMorgan

          2
         The elements of a fraudulent inducement claim are: (1) a material representation (2) that was
false, (3) when the representation was made, the speaker knew it was false or made it recklessly
without knowledge of the truth as a positive assertion, (4) the representation was made with the
intent that it should be acted upon by the party, (5) the party relied on it, and (6) he thereby suffered
injury. Siddiqui v. Fancy Bites, LLC, 504 S.W.3d 349, 369 (Tex. App.–Houston [14th Dist.] 2016).

         The elements of fraud by nondisclosure are: (1) the defendant failed to disclose facts to the
plaintiff, (2) the defendant had a duty to disclose those facts, (3) the facts were material, (4) the
defendant knew the plaintiff was ignorant of the facts and the plaintiff did not have an equal
opportunity to discover them, (5) the defendant was deliberately silent, (6) by failing to disclose the
facts, the defendant intended to induce the plaintiff to take some action or refrain from acting, (7)
the plaintiff relied on the defendant’s nondisclsoure, (8) the plaintiff was injured as a result of acting
without that knowledge. Horizon Shipbuilding, Inc. V. Blyn II Holding, LLC, 324 S.W.3d 840, 850
(Tex. App.–Houston [14th Dist.] 2010).

         The elements of a negligent misrepresentation claim are: (1) defendant made a representation
to plaintiff in the course of defendant’s business or in a transaction in which the defendant had an
interest; (2) the defendant provided false information for the guidance of others; (3) the defendant
failed to exercise reasonable care or competence in obtaining or communicating the information; (4)
the plaintiff justifiably relied on the representation; and (5) the misrepresentation proximately caused
the plaintiff injury. Willis v. Marshall, 401 S.W.3d 689, 698 (Tex. App.–El Paso 2013).

                                                    7
Chase, a lessee under an oil and gas lease filed suit against a lessor and the lessor’s representative

for fraudulent inducement and negligent misrepresentation arising out of the execution of a lease

when the lessor had already leased the property to a third party. The court held that the plaintiff

could not maintain a claim of justifiable reliance within the context of numerous “red flags,” the

plaintiff’s sophistication within the oil-and-gas industry, and the direct contradiction between the

alleged representation and the letter of intent. The Court stated:

       Orca, composed of experienced and knowledgeable businesspeople, negotiated an
       arm’s-length transaction and then placed millions of dollars in jeopardy–all while
       operating under circumstances that similarly situated parties would have regarded as
       imminently risky. Orca needed to protect its own interests through the exercise of
       ordinary care and reasonable diligence rather than blindly relying upon another
       party’s vague assurances. Its failure to do so precludes its claim of justifiable
       reliance as a matter of law.

JPMorgan Chase, 546 S.W.3d at 660. In a 2010 case, where investors claimed to have justifiably

relied on representations when purchasing bonds, the Texas Court also held that the investors’

reliance was not justified because before the acquisition, the investors’ senior portfolio

manager—who was “an experienced bond investor” with a finance degree and an MBA—learned

the corporation was financially at risk. Grant Thornton, LLP v. Prospect High Income Fund, 314

S.W.3d 913, 923 (Tex. 2010).

       The Texas Supreme Court has also addressed the concept of “direct contradiction” in the

context of justifiable reliance. The Court reiterated in JPMorgan Chase that, as Texas courts have

“repeatedly held, a party to a written contract cannot justifiably rely on oral misrepresentations

regarding the contract’s unambiguous terms.” JPMorgan Chase, 546 S.W.3d at 658 (quoting Nat’l

Prop. Holdings, L.P. v. Westergren. 453 S.W.3d 419, 424 (Tex. 2015)).




                                                  8
       [A] party to an arm’s length transaction must exercise ordinary care and reasonable
       diligence for the protection of his own interests. . . . Therefore, reliance upon an oral
       representation that is directly contradicted by the express, unambiguous terms of a
       written agreement between the parties is not justified as a matter of law. . . . If written
       contracts are to serve a purpose under the law, relative to oral agreements, it is to
       provide greater certainty regarding what the terms of the transaction are and that
       those terms will be binding, thereby lessening the potential for error, misfortune, and
       dispute. . . . [A] party who enters into a written contract while relying on a contrary
       oral agreement does so at its peril. . . .

Id. (quoting DRC Parts & Accessories, L.L.C. v. VM Motori, S.P.A., 112 S.W.3d 854, 858-59 (Tex.

App.– Houston [14th Dist.] 2003)).

       The Fifth Circuit’s cases applying Texas law have similarly rejected fraud claims where the

reliance was not justified. In a recent case, the court stated that a company’s own investigation of

the facts may negate “any reasonable reliance upon the supposed misrepresentations.” N. Cypress

Med. Ctr. Operating Co., Ltd. v. Aetna Life Ins. Co., 898 F.3d 461, 475 (5th Cir. 2018). The Circuit

has held that “no reasonable jury could find that [plaintiff] justifiably relied on [the defendants’]

alleged misrepresentation” when “its own investigation of the facts negated any reasonable reliance

upon the supposed misrepresentations.” Highland Crusader Offfshore Partners LP v. LifeCare

Holdings, Inc., 377 Fed.Appx 422, 428 (5th Cir. 2010). And in a 2003 case, the Fifth Circuit

analyzed the justifiable-reliance element by stating:

       Lewis, an individual with both a business background and familiarity with retirement
       accounts, should have viewed this series of events as a red flag warranting further
       investigation of the tax consequences of the loan transaction. Viewing the
       circumstances in their entirety, including Lewis’s access to professional accountants,
       the amount of money involved in the transaction, and the ambiguous nature of [the
       defendant’s] “assurance,” Lewis’ decision to enter into the transaction without
       undertaking additional investigation into its tax consequences was not justifiable.

Lewis v. Bank of Am. N.A., 343 F.3d 540, 547 (5th Cir. 2003).




                                                   9
       Here, all three of STK’s fraud-based claims rely on the same alleged misrepresentation: “the

rooftop area of the Premises was compliant with all codes and regulations for STK’s intended use

of the rooftop area of the Premises.” ( E.g. Dkt. No. 19 at 8, ¶ 37). To support this assertion, STK

points to the claim that Natin Paul emailed STK “a rendering of the property as it could look as an

STK-branded restaurant, including the rooftop area,” and also emailed “a CAD file of the property

which included the rooftop area.” (Dkt. No. 47 at 14 (relying on Segal declaration)).

       Applying the law regarding justifiable reliance to the undisputed facts, STK’s claims fail as

a matter of law. First, STK is clearly a sophisticated party that not only has operated in the

hospitality industry for some time, but has previously negotiated similar contracts. One Group

“admits that it has designed and currently operates restaurants in many locations and countries” (Dkt.

No. 47 at 5) and “admit[s] that Plaintiff’s general business description of One, as well as the general

business concept of STK, including the number of restaurants, is generally accurate.” (Dkt. 14 at 2).

In addition to STK’s sophistication in the hospitality industry generally and operation of restaurants

more specifically, the parties also hired commercial real estate companies “to aid in the lease

negotiation and implementation process.” (Dkt. No. 19 at 3). Therefore, as in JPMorganChase, the

parties, and STK in particular, were coming to this business transaction with a heightened and deep

expertise.

       Second, as the court stated in JPMorgan, reliance on a misrepresentation that is directly

contradicted by the express, unambiguous terms of a written agreement between the parties is not

justified as a matter of law. The alleged misrepresentation here was that “the rooftop area of the

Premises was compliant with all codes and regulations for STK’s intended use of the rooftop area

of the Premises,” Dkt. No. 19 at 8 ¶ 37, and this was based on renderings and CAD files that WC


                                                  10
Group sent to STK. There are at least two clauses in the lease that directly contradict this. First, the

“AS-IS” clause stated that “the Demised Premises is being leased “AS IS”, with Tenant accepting

all defects, if any, and (ii) Landlord makes no warranty of any kind, express or implied, with respect

to the Demised Premises (without limitation, Landlord makes no warranty as to the habitability,

fitness or suitability ofthe Demised Premises for a particular purpose).” (Dkt. No. 39, Exhibit 2-A

at ¶ 3.1). And in at least two places the Lease specifically excluded reliance on any renderings or

brochures. Paragraph 28.13 stated:

        This Lease contains the entire agreement between the parties, and no rights are
        created in favor of either party other than as specified or expressly contemplated in
        this Lease. No brochure, rendering, information, or correspondence shall be deemed
        to be a part of this agreement unless specifically incorporated herein by reference.
        In addition, no agreement shall be effective to change, modify or terminate this Lease
        in whole or in part unless such is in writing and duly signed by the party against
        whom enforcement of such change, modification, or termination is sought.

Dkt. No. 39, Exhibit 2-A (emphasis added). Further, paragraph 28.14 states:

        LANDLORD AND TENANT HEREBY ACKNOWLEDGE THAT THEY ARE
        NOT RELYING UPON ANY BROCHURE, RENDERING, INFORMATION,
        REPRESENTATION OR PROMISE OF THE OTHER, OR OF THE AGENT OR
        COOPERATING AGENT, EXCEPT AS MAY BE EXPRESSLY SET FORTH IN
        THE LEASE.

Dkt. No. 39, Exhibit 2-A. These provisions contradict the allegation that STK was relying on a

representation that the rooftop area complied with all relevant codes for STK’s intended use.

        The Lease’s description of STK’s intended use of the premises, in conjunction with WC

Trinity’s agreement on the condition in which it would deliver the premises, is also inconsistent with

the representation that the rooftop area was compliant with relevant codes for STK’s intended use.

The Lease has very detailed terms on STK’s intended use, and WC Group’s obligations regarding

the premises’ code compliance for that use. As set out in detail in the next section (addressing the


                                                  11
breach of contract claim) STK’s statement of how it intended to use the premises does not even

contain the word “rooftop,” and is silent regarding how it planned to use the rooftop. And the only

representation WC Trinity made was that the premises as a whole were in compliance with code and

would permit STK to carry out its“STK Concept”—again, with no mention of the rooftop. These

detailed statements are also inconsistent with the supposed representation that the rooftop met all

code requirements needed to permit it to be used as a restaurant or bar.

        Finally, as both parties admit, the Lease contained a 60-day contingency period that expired

on August, 3, 2015. (Dkt. No. 47 at 5). The contingency period was designed for STK to be able

to terminate the Lease before the end of the contingency period if it chose to do so. STK notes that

during this period it “diligently undertook steps to design, plan and implement its restaurant on the

Premises.” (Dkt. No. 19 at 5). This 60-day contingency period, combined with the sophistication

of STK, is precisely the sort of provision that under the law bars a claim of justifiable reliance.

Notwithstanding the right to walk away from the lease for any reason (or no reason) during this 60-

day period, and notwithstanding the alleged importance of the rooftop to STK’s plans, STK did not

use that time to investigate the rooftop’s load capacity. Instead, it waited until nearly a year later to

obtain a structural engineering report—in May 2016—and only then asserted that there was a

problem with the rooftop. And this does not even account for the many months of pre-execution

time that STK had to inspect the premises, and its acknowledgment in the Lease that “it has been

given the opportunity to inspect the Demised Premises and to have qualified experts inspect the

Demised Premises prior to the execution of this Lease.” (Dkt. No. 39, Exhibit 2-A). In short, the

facts are undisputed that STK had ample opportunity to investigate the structural integrity of the

rooftop both before and after it signed the lease, and to otherwise protect its interests regarding its


                                                   12
plans for the rooftop, and it failed to do so. This is very much like the situation in JPMorgan Chase

where

        experienced and knowledgeable businesspeople, negotiated an arm’s-length
        transaction and then placed millions of dollars in jeopardy–all while operating under
        circumstances that similarly situated parties would have regarded as imminently
        risky. [STK] needed to protect its own interests through the exercise of ordinary care
        and reasonable diligence rather than blindly relying upon another party’s vague
        assurances. Its failure to do so precludes its claim of justifiable reliance as a matter
        of law.

546 S.W.3d at 660.       Given that justifiable reliance is an element of fraudulent inducement,

fraudulent concealment, and negligent misrepresentation, WC Trinity and the WCGroup parties are

entitled to summary judgment on each of these counter and third-party claims.

        2.     STK’s Breach of Contract Counterclaim Against WC Trinity - Lease

        STK’s breach of contract claim under the Lease is primarily defensive. It contends that WC

Trinity failed to deliver the premises as it was obligated to, in breach of the Lease. It further

contends that the Lease and the guaranty are thereby voided by this breach. The essential elements

of a breach of contract claim under Texas law are: (1) the existence of a valid contract; (2)

performance by the plaintiff; (3) breach of the contract by the defendant; and (4) damages sustained

by the plaintiff as a result of the breach. Valero Mktg. & Supply Co. v. Kalama Int’l, 51 S.W.3d 345,

351 (Tex. App.–Houston [1st Dist.] 2001). This claim depends on element (3)—whether WC Trinity

delivered the premises to STK in the condition required by the Lease.

        The parties’ central dispute turns on Section 3.1 of the Lease, which states in part:

        This Section 3.1 is subject to any contrary requirements under applicable law;
        however, in this regard Tenant acknowledges that it has been given the opportunity
        to inspect the Demised Premises and to have qualified experts inspect the Demised
        Premises prior to the execution of this Lease. Notwithstanding the foregoing,
        Landlord covenants, agrees, represents and warrants to deliver the Demised


                                                  13
       Premises to Tenant . . . (b) in compliance with all local codes and Regulations (as
       defined below) with respect to the Permitted Use.

(Dkt. No. 39, Exhibit 2-A) (emphasis added). The parties agree that the Demised Premises include

the entire building—the interior space and the rooftop area (referred in the lease as the “Rooftop

Patio”). (Dkt. No. 19 at 7; Dkt. No. 39 at 3). WC Trinity argues that it delivered, and STK took

possession of, the Demised Premises as required by the Lease on June 5, 2015. STK contends,

however, that WC Trinity failed to deliver the premises to STK in compliance with all applicable

codes and regulations for STK’s “intended use of the rooftop area as a fully functional restaurant,

bar, and lounge.” (Dkt. No. 19 at 3-4) (emphasis added). Said differently, STK’s argument is that

WC Trinity was required to deliver the rooftop area in a condition that allowed STK to operate a

restaurant, bar or lounge on the rooftop in compliance with all local codes and regulations. It

contends that because relevant regulations required that, if used as a restaurant, bar, or lounge, the

rooftop area had to be able to hold a load of at least 100 pounds per square foot, and because the

rooftop, as delivered, could not hold that load, WC Trinity did not deliver the Demised

Premises—the rooftop—“in compliance with all local codes and Regulations.”

       This argument depends further on the definition of “Permitted Use,” because the pertinent

language of Section 3.1 only obligated WC Trinity to deliver the premises in compliance with

relevant codes “with respect to the Permitted Use.” “Permitted Use” is defined by the Lease as

follows:

       Permitted Use: Restaurant, Bar and/or Lounge operating as an STK Rebel. Landlord
       understands acknowledges and agrees that (i) Demised Premises will operate in a
       manner substantially similar to the “STK Rebel” steakhouse restaurants operated by
       Tenant’s affiliates, and (ii) such concept involves a number of elements
       uncharacteristic among traditional steakhouse restaurants, including without
       limitation, the following: (a) playing of loud pre-recorded music and using a “disc


                                                 14
       jockey” who may be accompanied by live instrument performances, subject to
       compliance with all local noise ordinances; (b) playing pre-recorded ambient
       background music; (c) installing and operating one or more private dining rooms in
       the Demised Premises; and (d) using the Demised Premises (or any portion thereof)
       for private parties (collectively, the “STK Concept”). . . . Tenant acknowledges that
       the above specification of a “Permitted Use” means only that Landlord has no
       objection to the specified use and, except as otherwise expressly set forth in this
       Lease, does not include any representation or warranty by Landlord as to whether or
       not such specified use complies with applicable laws and/or requires special
       governmental permits.

(Dkt. No. 39, Exhibit 2-A). STK argues that this clause required WC Trinity to deliver the

premises—including the rooftop area—in a condition that would allow STK to operate as described.

And because the rooftop as delivered could not be used as described in the Permitted Use clause,

WC Trinity breached the Lease.

       STK is reading much more into these clauses than is there. STK does not argue (nor could

it) that the Demised Premises could not be operated as described in the “Permitted Use” clause. In

fact, the undisputed evidence is that it could do so. Rather, it contends only the rooftop alone could

not operate as a restaurant, bar, and/or lounge. But nothing in the Lease required that. As a

sophisticated party, STK knew that, if it wanted assurance that it would be able to use the rooftop

patio in any particular manner, then it needed to include in the Lease language explicitly stating how

it intended to use the rooftop, and requiring WC Trinity to warrant that it was delivering the rooftop

in a condition that would permit that specific use. There simply isn’t any language like that in the

Lease. In fact, the word “rooftop” is nowhere to be found in the Permitted Use clause. Despite the

alleged importance of the rooftop to STK’s plans, the clause doesn’t say a word about how STK

intends to use the rooftop, but instead focuses on the “STK Concept”—with its use of DJs and loud

music—and documents that WC Trinity has “no objection” to STK carrying out that concept in the



                                                 15
premises. When taken in conjunction with the definition of “Permitted Use,” the plain language of

Section 3.1 only obligated WC Group to deliver all of the Demised Premises—not some limited

portion—in a condition that, if STK operated it according to the Permitted Use, the space as

delivered would allow for that use under all relevant codes. The facts are undisputed that WC

Trinity complied with this obligation, and WC Trinity is entitled to summary judgment on STK’s

breach of contract claim under the Lease.

        3.      STK’s Breach of Contract Claim Against WC Trinity - Emails

        WC Trinity and the WC Group in their summary judgment motion requested judgment on

the Fifth Counterclaim, in which STK contends that in October 2016 Nate Paul, on behalf of WC

Trinity, and Jonathan Segal, on behalf of STK and One Group, entered into an agreement whereby

WC Trinity would aid STK in updating its building permit seeking to render the rooftop complaint

with the applicable building codes and regulations, and whereby WC Trinity would bear the costs

of that work. This contract supposedly arose out of a single email sent by Segal to Paul, purporting

to confirm the contents of a phone call. Dkt. No. 47-1 at 25-26. The summary judgment motion on

this claim is a “no evidence” motion, as it simply states that STK does not have any evidence to

prove this claim. Dkt. No. 39 at 12. Under Rule 56, this shifted the burden to STK to demonstrate

the existence of at least some facts to support the claim that would allow it to get to a jury. Celotex,

477 U.S. 317, 322 (1987); Sangi v. Fairbanks Cap. Corp., 219 Fed. App’x 359, 2007 WL 625012

(5th Cir. 2007).

        STK has wholly failed to do so. In fact, STK doesn’t even address this breach of contract

claim in its response. That alone dooms the claim. And while the email at issue is attached to the

response to the motion, that email is far from enough to create a fact question on the claim. The


                                                  16
simplest reason for this is the last sentence of the email. After summarizing what he understood the

phone call’s contents to be, Segal finished with “In order to move forward I would greatly lyrics [sic]

appreciate it if you would confirm the above as our joint understanding of the meeting.” Dkt. No.

47-1 at 26. There is no other document STK points to on this claim, so STK’s summary judgment

evidence does not even show that Paul agreed with Segal’s summary of the call, much less that he

did so in such a manner that would have created an enforceable contract. Since there is no proof of

a valid contract, there can be no breach of contract. Thus, STK has not met its burden, and summary

judgment as to its fifth claim for relief is appropriate.

        4.      STK’s Declaratory Judgment Counterclaim Against WC Trinity

        Finally, WC Group argues that STK’s sixth counterclaim for relief, seeking a declaratory

judgment, should be dismissed. The Court agrees. STK seeks a determination from the Court that

no rent is due and payable under the Lease. “[A] motion for declaratory judgement that merely

restates a party’s defenses is insufficient unless the party can prove that there are issues of greater

ramification to be resolved.” Zytax, Inc. v. Green Plains Renewable Energy, Inc., No. H-09-2582,

2010 WL 2219179, at *7 (S.D. Tex. May, 28, 2010); Hanson Aggregates, Inc. v. Roberts & Schaefer

Co., No. 3:05-CV-1883-P, 2006 WL 2285575, at *3 (N.D. Tex. Aug. 9, 2006). Here, STK’s request

for declaratory judgment is resolved in other parts of the present motion, namely WC Group’s

claims, and thus, summary judgment as to this claim is warranted as well.

        5.      WC Group’s Breach of Contract Claim

        Next, the Court turns to WC Trinity’s breach of contract claim. Again, the elements of a

breach of contract claim are: (1) the existence of a valid contract; (2) performance by the plaintiff;

(3) breach of the contract by the defendant; and (4) damages sustained by the plaintiff as a result of


                                                  17
the breach. Valero Mktg. & Supply Co. v. Kalama Int’l, 51 S.W.3d at 351; Compass Bank v. Sunbelt

Multimedia Co., 2014 WL 6087777, at *5 (S.D. Tex. Nov. 13, 2014).

       a.       Liability for breach - Lease

       WC Group contends that it is entitled to summary judgment that STK breached its rent

payment obligations under the lease, and also that The One Group breached it contract guaranteeing

STK’s payment obligations. The only defensive argument the Defendants make (other than those

already disposed of above), is a force majeure argument. STK argues that WC Group did not

conclusively establish the Rent Commencement Date was ever triggered. The relevant section of

the Lease states:

       Rent Commencement Date: The earlier of (i) the date upon which Tenant
       commences business operations at the Demised Premises and opens to the general
       public (the “Opening Date”), and (ii) March 1, 2016, subject to extension as provided
       for in Section 28.18.

(Dkt. No. 39 at Exhibit 2-A). The parties agree that STK never commenced business operations on

the premises.       Absent, some other provision, section 1.1 therefore provided that the Rent

Commencement Date was March 1, 2016. STK contends that Section 28.18, which is referenced

in this clause, provides that the Rent Commencement Date is extended when a “Force Majeure

Event” causes the Tenant not to open for business. (Dkt. No. 39 at Exhibit 2-A). STK contends that

an applicable force majeure event occurred, in the form of it being unable to open for business

because the rooftop’s structural support did not comply with local building codes and regulations,

and because of WC Trinity’s refusal to cure that defect. There are a host of problems with this

argument.




                                                18
       First, Section 28.18, the clause allowing for the extension of the Rent Commencement Date,

is inconsistent with STK’s argument. That section does not contemplate that rent will start and stop

once the Rent Commencement Date is triggered. Rather, the Force Majeure language allows for the

possibility that before the Rent Commencement Date kicks in, it can be extended if a force majeure

event occurs. Here, the undisputed evidence shows that STK began paying rent on March 8, 2016

(a week after the contractual date of March 1, 2016), and continued making payments until

September 2, 2016. (Dkt. No. 39 at 26-27). The extension clause provides that if “any Force

Majeure Event . . . causes the Tenant’s work not be completed or cause[s] Tenant to not open for

business on or before the Rent Commencement Date, then the Rent Commencement Date shall be

extended by one day for each such day of delay.” Once STK commenced paying rent, the plain

language of the Lease did not provide for any “extension” of the Rent Commencement Date, and said

nothing about allowing STK to stop paying rent, which is what occurred.

       A more fundamental problem with this argument is that the state of the rooftop simply does

not qualify as a “force majeure” event. The Lease at Section 28.6 defines a Force Majeure Event as

       . . . strikes, riots, acts of God, shortages of labor or materials, war, governmental
       laws, regulations or restrictions or any other causes of any kind whatsoever which are
       beyond the reasonable control of such party.

(Dkt. No. 39 at Exhibit 2-A). In determining whether a condition of force majeure has occurred,

courts “look to the language that the parties specifically bargained for in the contract to determine

the parties’ intent concerning whether the event complained of excuses performance.” Perlman v.

Pioneer Ltd. P’ship, 918 F.2d 1244, 1248 n.5 (5th Cir. 1990); Anadarko Petroleum Corp. v. Nobel

Drilling (U.S.) LLC., 2012 WL 13040279, at *16 (S.D. Tex. May 3, 2012). Force majeure clauses

derive from the notion that parties to a contract should be relieved of their contractual duties when


                                                 19
performance is prevented by an event wholly beyond their control, such as an act of God. Nissho-

Iwai Co., Ltd. v. Occidental Crude Sales, 729 F.2d 1530, 1542 (5th Cir. 1984); Red River Res. Inc.

v. Wickford, Inc., 443 B.R. 74, 79 (E.D. Tex. 2010). A party relying on a force majeure clause bears

the burden of proving that the event was beyond its control and without its fault or negligence. 30

Samuel Williston & Richard A. Lord, A Treatise on the Law of Contracts § 77:31 (4th ed. 1990 &

Supp. 2004).

       STK’s force majeure claim borders on the frivolous. The entirety of its argument is

contained in this sentence:

       STK Group’s inability to open the restaurant for business due to the rooftop’s
       structural support failing to comply with local building codes and regulations, and
       WC Group’s refusal to cure that defect, constitutes a Force Majeure Event under the
       broad definition of Section 28.6.

Dkt. No. 47 at 17. STK fails to cite to any summary judgment evidence to support this claim. Thus,

there is no evidence whatsoever that STK made any efforts to open for business without using the

rooftop, or that doing so was impossible. Further, the evidence in the record rebuts any claim of

impossibility, as all that it shows is that STK did not want to pay for the rooftop improvements

needed to allow the rooftop to be used as a restaurant or bar. Thus, it was not the regulations or

codes that were the impediment, but rather STK’s reluctance to spend the money needed. This is

not a force majeure event. Finally, as WC Trinity points out, Texas law requires that an event of

force majeure be something that the party asserting it could not have anticipated or controlled.

Roland Oil Co. v. R.R. Comm’n of Tex., 2015 WL 870232, at *5 (Tex. App.-Austin Feb. 27, 2015).

As already discussed, the status of the roof and its ability to be used as STK intended was something




                                                20
very much within the control and anticipation of STK—if STK required that the roof be in any

particular condition to open for business, it could have negotiated for that in the Lease.

       As this is the sole defense STK offers to the breach of contract claim, and the undisputed

evidence demonstrates that the Rent Commencement Date was March 1, 2016, and further that STK

did not pay any rent after September 2016, WC Group is entitled to summary judgment on its breach

of contract claim against STK.

       b.      Liability for breach - Guaranty

       As noted at the outset, The One Group Hospitality guaranteed all of STK’s obligations under

the Lease. WC Group therefore also seeks summary judgment against One Group on its guaranty.

To recover on a guaranty, a plaintiff must show: (1) the existence and ownership of the guaranty

contract; (2) the terms of the underlying contract by the holder; (3) the occurrence of the conditions

upon which liability is based; and (4) the guarantor’s failure or refusal to perform the promise. Lee

v. Martin Marietta Materials Sw., Ltd., 141 S.W.3d 719, 720-21 (Tex. App.–San Antonio 2004).

Here, there is no disagreement between the parties that they executed a guaranty contract; One Group

admits that it executed a guaranty contract on June 5, 2015 (Dkt. No. 19 at 5; Dkt. No. 47 at 5). WC

Group has shown the terms of the underlying contract and the occurrence of the condition upon

which liability is based (Dkt. No. 39, Exhibit 2-B). Here, the relevant portion of the Guaranty states:

       Guarantor hereby covenants that if Tenant shall default in the payment or
       performance of any of the Obligations, Guarantor shall pay the amount due to
       Landlord as and when the same become due under the Lease. Guarantor further
       covenants to pay to Landlord on demand by Landlord all reasonable, out-of-pocket
       costs and expenses that may arise in enforcing this Limited Lease Guaranty (this
       “Guaranty”) or damages in consequent of any default by Tenant of the Obligations
       (other than any acceleration of rent beyond Month 36 of the Lease Term), including
       without limitation, reasonable attorneys’ fees (the “Enforcement Costs” together
       with the “Obligations”, the “Guaranteed Obligations”).


                                                  21
(Dkt. No. 39, Exhibit 2-A). As already found, STK failed to pay rent under the Lease as due, and

thus has “default[ed] in the payment or performance of any of the Obligations” of the Lease. Further,

the evidence shows that The One Group has failed to pay the rent that STK defaulted in paying. (Dkt.

No. 39, Exhibit 1-A).

       The sole defensive argument One Group and STK raise is that WC Group cannot seek

recovery under the Guaranty because WC Trinity failed to deliver the property as required by the

Lease. (Dkt. No. 47 at 14). However, as the preceding discussion shows, WC Trinity met its Lease

obligations with regard to the delivery of the premises. As the evidence before the Court shows both

the existence of the guaranty contract and the occurrence of the condition upon which liability is

based, the Court looks to see whether the guarantor failed to perform its promise. There is no

genuine issue of fact on this point. The One Group has not made a single payment under the

Guaranty. Therefore, WC Group is entitled to summary judgement on this claim as well.

       c.      Damages

       With regard to damages, WC Group submits the affidavit of Barbara Lee and the Lease

Ledger to show the amount of rent that is due and unpaid. (Dkt. No. 39, Exhibit 1, Exhibit 1-A).

STK disputes the calculations and states that they include improper amounts, such as tenant

allowances that were never provided and other offsets such as the security deposit and good fath rent

payments that WC Group received. (Dkt. No. 47 at 18). STK also argues that it suffered costs and

expenses in building out the property in question and WC Group’s calculations do not take these into

account. (Dkt. No. 47, Declaration of Linda Siluk). In short, there are fact issues as to the precise

amount of damages WC Group is entitled to, and summary judgment on this issue is inappropriate.




                                                 22
C.     Attorney’s Fees

       Finally, WC Group seeks summary judgment for its attorney’s fees under Paragraph 22.6 of

the Lease, which states:

       If on account of any breach or default by Tenant in its obligations hereunder,
       Landlord shall employ an attorney to represent, enforce or defend any Landlord’s
       rights or remedies hereunder, Tenant agrees to pay any reasonable, out-of-pocket
       attorney’s fees incurred by Landlord in connection therewith.

(Dkt. No. 39, Exhibit 2-A). The relevant portion of the Guaranty states:

       Guarantor hereby covenants that if Tenant shall default in the payment or
       performance of any of the Obligations, Guarantor shall pay the amount due to
       Landlord as and when the same become due under the Lease. Guarantor further
       covenants to pay to Landlord on demand by Landlord all reasonable, out-of-pocket
       costs and expenses that may arise in enforcing this Limited Lease Guaranty (this
       “Guaranty”) or damages in consequent of any default by Tenant of the Obligations
       (other than any acceleration of rent beyond Month 36 of the Lease Term), including
       without limitation, reasonable attorneys’ fees (the “Enforcement Costs”, together
       with the “Obligations”, the “Guaranteed Obligations”).

(Dk. No. 39, Exhibit 2-A). Based on a plain reading of the Lease and the Guaranty, and given the

Court’s finding that STK and The One Group breached their contracts, WC Group is entitled to its

attorney’s fees against STK under the lease and the One Group in its role as Guarantor, should this

Court’s other recommendations be adopted by the district judge. It is premature to address the issue

in any more detail at this time, however, as the federal rules and this Court’s Local Rules provide

for attorney’s fees to be addressed after judgment. FED. R. CIV. P. 54(d)(2)(B)(i); Local Rule CV-

7(j). Accordingly, should the district court adopt the recommendation that WC Trinity be granted

summary judgment as to liability on the breach of contract claim, then it would also be appropriate

to grant judgment as to WC Trinty’s entitlement to attorney’s fees, with the amount of those fees to

be determined in accordance with Rule 54 and Local Rule CV-7(j).



                                                23
                                       IV. RECOMMENDATION

       Consistent with the discussion above, the undersigned RECOMMENDS that STK’s Motion

for Partial Summary Judgment (Dkt. No. 50) be DENIED.

       It is FURTHER RECOMMENDED that WC Group’s Motion for Summary Judgment (Dkt.

No. 39) be GRANTED IN PART and DENIED IN PART as follow:

       (1)     summary judgment be entered that STK and The One Group take nothing on any of

               their counterclaims and third-party claims,

       (2)     summary judgment be entered in favor of WC 3rd and Trinity, LP and against both

               STK and The One Group for breach of contract under the Lease and Guaranty, but

               as to liability only,

       (3)     summary judgment be entered in favor of WC 3rd and Trinity against both STK and

               The One Group as to liability for WC Trinity’s and WC Group’s attorney’s fees, and

       (4)     that summary judgment be DENIED with respect to the amount of damages and

               attorney’s fees on the claims against STK and The One Group.

                                          V. WARNINGS

       The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party's failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo review

by the District Court of the proposed findings and recommendations in the Report and, except upon


                                                 24
grounds of plain error, shall bar the party from appellate review of unobjected-to proposed factual

findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(c); Thomas

v. Arn, 474 U.S. 140, 150–53, 106 S. Ct. 466, 472–74 (1985); Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428– 29 (5th Cir. 1996) (en banc).

       SIGNED this 1st day of February, 2019.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                25
